PER CURIAM:
Omar Yusuf Desanges (“Desanges”) filed a notice of appeal seeking a review of his 1996 sentence pursuant to 18 U.S.C. § 3742 (2000). However, this statute is unavailable to Desanges, whose conviction we previously affirmed on direct appeal. See United States v. Desanges, No. 96-4561, 1998 WL 27149 (4th Cir. Jan.27, 1998) (unpublished). Although § 3742 provides that a defendant may directly appeal his sentence, the statute provides no mechanism through which he or she may reopen a direct appeal. Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED